Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 1 of 17 PageID #: 196




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 SOLWAZI OLUSOLA,

                                     Plaintiff,                    MEMORANDUM & ORDER
                                                                   19-CV-6909 (MKB) (JO)
                            v.

 DON COQUI HOLDING COMPANY, LLC,

                                     Defendant.
 ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

          Plaintiff Solwazi Olusola commenced the above-captioned action on December 10, 2019,

 against Defendant Don Coqui Holding Company, LLC, alleging copyright infringement pursuant

 to 17 U.S.C. § 501 (the “Copyright Act”), and the removal and/or alteration of copyright

 management information (“CMI”) in violation of 17 U.S.C. § 1202(b) of the Digital Millennium

 Copyright Act (the “DMCA”). (Compl. ¶¶ 1, 12–13, Docket Entry No. 1.) Plaintiff alleges that

 Defendant published a photograph (the “Photograph”) to which Plaintiff holds the copyright on

 Defendant’s Instagram account. (Id.) Plaintiff served Defendant with the Summons on

 December 13, 2019. (Aff. of Service, Docket Entry No. 6.) Defendant failed to answer the

 Summons or otherwise appear in this action and on January 29, 2020, the Clerk of Court noted

 Defendant’s default. (Clerk’s Entry of Default, Docket Entry No. 8.) Plaintiff subsequently

 moved for a default judgment.1 On April 6, 2020, the Court referred Plaintiff’s motion to



          1
          (Pl.’s Mot. for Default J. (“Pl.’s Mot.”), Docket Entry No. 9; Decl. of Richard
 Liebowitz in Supp. of Pl.’s Mot. (“Liebowitz Decl.”), Docket Entry No. 10; Statement of
 Damages, Docket Entry No. 11; Proposed Order, Docket Entry 12; Pl.’s Mem. in Supp. of Pl.’s
 Mot. (“Pl.’s Mem.”), Docket Entry No. 17; Decl. of Solwazi Olusola in Supp. Pl.’s Mot.
 (“Olusola Decl.”), Docket Entry No. 18.)
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 2 of 17 PageID #: 197




 Magistrate Judge James Orenstein for a report and recommendation. (Order dated April 6,

 2020.)

          By report and recommendation dated October 8, 2020, Judge Orenstein recommended

 that the Court grant Plaintiff’s motion for entry of a default judgment and that Plaintiff be

 awarded $875, consisting of $175 in actual damages, no additional statutory damages, $300 in

 attorneys’ fees, and $400 in costs (the “R&R”). (R&R 1, Docket Entry No. 22.) On October 22,

 2020, Plaintiff timely filed partial objections to the R&R. (Pl.’s Obj. to R&R (“Pl.’s Obj.”),

 Docket Entry No. 24.) For the reasons set forth below, the Court grants Plaintiff’s motion for a

 default judgment and adopts the R&R except with respect to the issues of statutory damages

 under the DMCA and the reasonable hourly rate for Plaintiff’s counsel.

    I.    Background

          The Court assumes familiarity with the underlying facts as detailed in the R&R and

 provides only a summary of the procedural history and pertinent facts.

             a.   Procedural history

          On December 10, 2019, Plaintiff commenced this action against Defendant, alleging

 violations under section 501 of the Copyright Act and section 1202(b) of the DMCA. (Compl.)

 After Defendant failed to answer or otherwise respond to the Complaint, Plaintiff requested a

 certificate of default. (Pl.’s Request for Certificate of Default, Docket Entry No. 7.) On January

 29, 2020, the Clerk of Court made an entry of default against Defendant. (Clerk’s Entry of

 Default.)

          On April 3, 2020, Plaintiff moved for a default judgment. (Pl.’s Mot.; Pl.’s Mem.) By

 Order dated April 6, 2020, the Court referred Plaintiff’s motion to Judge Orenstein for a report

 and recommendation. (Order dated Apr. 6, 2020.) Judge Orenstein held a hearing regarding



                                                  2
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 3 of 17 PageID #: 198




 Plaintiff’s motion for a default judgment, during which he noted that Plaintiff had failed to serve

 his motion on Defendant, in violation of Local Civil Rule 55.2(c); failed to submit a

 memorandum in support of the motion, in violation of Local Civil Rule 7.1; and failed to submit

 any evidence of actual damages in support of the claim for actual damages. (Min. Entry dated

 June 17, 2020, Docket Entry No. 16.) Judge Orenstein provided Plaintiff an opportunity to cure

 these defects and Plaintiff subsequently filed a memorandum in support of default judgment,

 (Pl.’s Mem.), and a declaration concerning actual damages suffered as a result of Defendant’s

 unauthorized use of the Photograph, (Olusola Decl. ¶¶ 6–7).

           b.   Report and recommendation

        Judge Orenstein recommended that the Court grant Plaintiff’s motion for a default

 judgment for violations under the Copyright Act and the DMCA. (R&R 14.)

                   i.   Claims under the Copyright Act and the DMCA

        Judge Orenstein found that Plaintiff successfully alleged Defendant’s violation of the

 Copyright Act by showing: (1) “[Plaintiff] owns a valid copyright and that copied elements of

 the work were original”; (2) registration occurred within five years of the Photograph’s first

 publication; and (3) Defendant was not authorized to use or publish the Photograph. (R&R 2–4.)

 He noted that Defendant’s default admits these allegations, establishing its liability under the

 Copyright Act. (Id. at 4.) However, Judge Orenstein determined that Plaintiff was not entitled to

 statutory damages pursuant to section 412 of the Copyright Act because he failed to timely

 register the Photograph. (Id. at 6–7 (first citing 17 U.S.C. § 412; and then citing Public Catalog,

 United States Copyright Office, http://cocatalog.loc.gov).) Judge Orenstein further found that

 Plaintiff had not satisfied his burden to support his claim that he suffered “$3,000 in actual

 damages consisting of $1,500 in lost licensing fees and $1,500 in undue profits,” reasoning



                                                  3
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 4 of 17 PageID #: 199




 instead that Plaintiff was entitled to an award of $175 for lost licensing fees and no additional

 amount for Defendant’s “ill-gotten gains.” (Id. at 6–8.)

        In addressing the DMCA claim, Judge Orenstein determined that Plaintiff had

 sufficiently alleged violation of the DMCA by demonstrating that Defendant: (1) copied the

 Photograph; (2) knowingly removed the CMI by cropping out Plaintiff’s watermark before

 publishing the Photograph on its Instagram account; and (3) made such alterations “intentionally,

 knowingly and with the intent to induce, enable, facilitate, or conceal their infringement.” (Id. at

 4–5 (quoting Compl. ¶¶ 25–26).) He found that Defendant’s default admits these allegations,

 establishing its liability under the Copyright Act. (Id. at 4.)

        Notwithstanding Defendant’s liability, Judge Orenstein recommended against granting

 statutory damages under the DMCA because Plaintiff failed to establish a harm distinct from the

 loss of a license fee — the basis for damages under the Copyright Act –– and “recommend[ed]

 that the [C]ourt not simply assume that such additional harms exist.” (Id. at 8–10 (citing Reilly v.

 Commerce, No. 15-CV-5118, 2016 WL 6837895, at *8 (S.D.N.Y. Oct. 31, 2016) (“So long as

 the [c]ourt properly distinguishes among these injuries when it sets the amount of the award

 under [the Copyright Act and the DMCA], no duplication will occur.”), report and

 recommendation adopted, (S.D.N.Y. Nov. 21, 2016)).)

                   ii.   Attorneys’ fees and costs

        After a review of the “the prevailing rate awarded by courts in this district to attorneys

 with [Plaintiff’s counsel’s] experience,” (see R&R 12), Judge Orenstein recommended against

 granting the requested $2,250 in attorneys’ fees (id. at 11). Instead, Judge Orenstein determined

 that the hourly rate of $425 requested by Plaintiff’s counsel, Richard Liebowitz, far exceeded

 “what a ‘reasonable, paying client’ would be willing to pay for the representation [Liebowitz]



                                                   4
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 5 of 17 PageID #: 200




 provides,” and recommended the Court award fees on the basis of a $100 hourly rate. (Id. at 12–

 13.) Judge Orenstein further determined that Plaintiff’s request to reimburse counsel for six

 hours of billed time was not supported by the record, recommending to the contrary that the

 Court order Defendant to reimburse Plaintiff:

                for three hours of Liebowitz’s time: one hour to review the case file
                in preparation for filing and conducting due diligence regarding the
                relevant copyright registration, one hour to prepare and file the
                Complaint, and one hour to seek the entry of default and file the
                cookie-cutter (and deficient) motion papers now before the court on
                the motion for default judgment.

 (Id. at 13–14.) Based on an hourly rate of $100 for three hours of work, Judge Orenstein

 recommended that the Court award a total of $300 in attorneys’ fees. (Id. at 14.)

        Finally, Judge Orenstein recommended an award of $400 in costs to cover the filing fee,

 but denied Plaintiff’s request for an additional $40 to cover service of process as Plaintiff

 provided “no documentation for his claim that he paid a personal service fee of $40.” (Id.)

           c.   Plaintiff’s objections to the R&R

        Plaintiff has filed objections requesting that the Court depart from Judge Orenstein’s

 recommendation regarding the denial of statutory damages under the DMCA and the reasonable

 hourly rate on which to base the award of attorneys’ fees, and instead award (1) “Plaintiff

 $10,000.00 in statutory damages” under the DMCA; and (2) attorneys’ fees based on $425 per

 hour for work performed by Plaintiff’s counsel. (Pl.’s Obj. 6, 8.)

   II. Discussion

           a.   Standards of review

                   i.   Report and recommendation

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

 or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”


                                                   5
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 6 of 17 PageID #: 201




 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

 recommendation, the district court reviews de novo the parts of the report and recommendation

 to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

 2015). The district court may adopt those portions of the recommended ruling to which no

 timely objections have been made, provided no clear error is apparent from the face of the

 record. See John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

 (E.D.N.Y. Nov. 24, 2015) (applying clear error when no objections to the magistrate judge’s

 report and recommendation were filed). The clear error standard also applies when a party

 makes only conclusory or general objections. Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and

 file specific written objections to the [magistrate judge’s] proposed findings and

 recommendations.”); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018)

 (“[M]erely referring the court to previously filed papers or arguments does not constitute an

 adequate objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc.,

 313 F.3d 758, 766 (2d Cir. 2002))); Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

 (holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

 court”).

                   ii.   Default judgment

        Pursuant to Rule 55 of the Federal Rules of Civil Procedure, there is “a ‘two-step

 process’ for the entry of judgment against a party who fails to defend: first, the entry of a default,

 and second, the entry of a default judgment.” City of New York v. Mickalis Pawn Shop, LLC,

 645 F.3d 114, 128 (2d Cir. 2011) (citing New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

 “The entry of a default, while establishing liability, ‘is not an admission of damages.’” Id. at 128

 (quoting Finkel v. Romanowicz, 577 F.3d 79, 83 n.6 (2d Cir. 2009)). “[T]he admission of factual



                                                   6
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 7 of 17 PageID #: 202




 allegations does not amount to an admission of liability; the court is still ‘required to determine

 whether the [plaintiff’s] allegations establish [the defendant’s] liability as a matter of law.’” Isigi

 v. Dorvilier, 795 F. App’x 31, 33–34 (2d Cir. 2019) (second and third alterations in original)

 (quoting Finkel, 577 F.3d at 84). “[T]he court may, on plaintiffs’ motion, enter a default

 judgment if liability is established as a matter of law when the factual allegations of the

 complaint are taken as true.” Bricklayers & Allied Craftworkers Loc. 2 v. Moulton Masonry &

 Const., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (citing Mickalis Pawn Shop, LLC, 645 F.3d at

 137). “A default . . . only establishes a defendant’s liability if those allegations are sufficient to

 state a cause of action against the defendant.” Taizhou Zhongneng Imp. & Exp. Co. v.

 Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013); see also LG Funding, LLC v. Fla. Tilt, Inc.,

 No. 15-CV-631, 2015 WL 4390453, at *2 (E.D.N.Y. July 15, 2015) (“To determine whether the

 default judgment should issue, the [c]ourt examines whether ‘the factual allegations, accepted as

 true, provide a proper basis for liability and relief.’” (quoting Rolls-Royce PLC v. Rolls-Royce

 USA, Inc., 688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010))). However, the Second Circuit has an

 “oft-stated preference for resolving disputes on the merits,” Enron Oil Corp. v. Diakuhara, 10

 F.3d 90, 95 (2d Cir. 1993) (first citing Traguth v. Zuck, 710 F.2d 90, 94 (2d Cir. 1983); and then

 citing Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981)), and therefore “[a] plaintiff is not

 entitled to default judgment as a matter of right, merely because a party has failed to appear or

 respond,” LG Funding, LLC, 2015 WL 4390453, at *2 (citing Erwin DeMarino Trucking Co. v.

 Jackson, 838 F. Supp. 160, 162 (S.D.N.Y. 1993)).

           b.    Unopposed portions of the R&R

         No party has objected to the recommendations that the Court (1) grant default judgment

 against Defendant (R&R 14), (2) award Plaintiff damages under the Copyright Act in the amount



                                                    7
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 8 of 17 PageID #: 203




 of $175, (id. at 8), (3) deny Plaintiff’s request to be reimbursed for six hours of work by counsel,

 and instead to reimburse Plaintiff for three hours of compensable time, (id. at 14), and (4) grant

 Plaintiff’s request for costs in the amount of $400, (id.). Having reviewed these

 recommendations for clear error and finding none, the Court grants Plaintiff’s motion for a

 default judgment against Defendant for violating Plaintiff’s rights in the Photograph under the

 Copyright Act and the DMCA, awards Plaintiff $175 as recovery in actual damages under the

 Copyright Act, awards Plaintiff attorneys’ fees for three hours of Plaintiff’s counsel’s time, and

 awards $400 in costs.

           c.   Statutory damages under the DMCA

        Plaintiff seeks $10,000 in statutory damages pursuant to 17 U.S.C. § 1203(c)(3)(B) of the

 DMCA. (Statement of Damages ¶ 4.) As noted above, Judge Orenstein recommended that the

 Court deny Plaintiff’s request for statutory damages or, in the alternative, grant $2,500, the

 minimum statutory damages under the DMCA. (R&R 10 & n.4.)

        “Civil plaintiffs injured because of a DMCA violation may seek either actual damages or

 statutory damages of $2,500 to $25,000 per infringement.” Mango v. Buzzfeed, Inc., 356 F.

 Supp. 3d 368, 378 (S.D.N.Y. 2019), aff’d, 970 F.3d 167 (2d Cir. 2020). “[T]he law ordinarily

 forbids a plaintiff from recovering twice for the same injury.” Agence France Presse v. Morel,

 No. 10-CV-2730, 2014 WL 3963124, at *10 (S.D.N.Y. Aug. 13, 2014) (citing Indu Craft, Inc. v.

 Bank of Baroda, 47 F.3d 490, 497 (2d Cir. 1997)). However, where the defendant “‘both

 unlawfully reproduced the [p]hotograph and altered the embedded copyright information’

 plaintiff is entitled to damages under each statute.” Wexler v. Synergy Prep, Inc., No. 20-CV-

 2672, 2021 WL 260635, *3 (E.D.N.Y. Jan. 3, 2021) (citing Reilly, 2016 WL 6837895, at *8); see

 also Agence France Presse, 2014 WL 3963124, at *10 (“Defendants . . . recognize that in an



                                                  8
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 9 of 17 PageID #: 204




 appropriate case, separate DMCA and copyright awards might be permissible”). “Much like in

 the determination of statutory damages for copyright infringement, courts typically assess the

 ‘circumstances of the violation’ and willfulness of the violation.” Mango, 356 F. Supp. 3d at 378

 (quoting Myeress v. Elite Travel Grp. USA, No. 18-CV-340, 2018 WL 5961424, at *4 (S.D.N.Y.

 Nov. 14, 2018) (“In awarding statutory damages under the DMCA, courts ‘consider [several]

 factors, namely, the difficulty of proving actual damages, the circumstances of the violation,

 whether [d]efendants violated the DMCA intentionally or innocently, and deterrence.’”

 (alterations in original) (quoting Agence France Presse, 2014 WL 3963124, at *10)).

        Plaintiff alleges, and Defendant admits by defaulting, that Defendant acted “intentionally

 and knowingly” in removing Plaintiff’s CMI from the Photograph by cropping out the

 watermark before publishing it on its Instagram account. (See Compl. ¶¶ 22–23.) As Judge

 Orenstein noted, however, Plaintiff has provided “no support for his request for $10,000 in

 statutory damages aside from his counsel’s declaration citing some court orders granting similar

 relief in other cases,” without elaborating on “what makes those cases comparable to this one.”

 (R&R 9–10 (first citing Liebowitz Decl. ¶ 22 & Ex. A; and then citing Jerstad v. New York

 Vintners LLC, 2019 WL 6769431, at *3 (S.D.N.Y. Dec. 12, 2019) (noting that attaching orders

 from other courts that have approved $10,000 in statutory damages without explanation provides

 no support for why similar statutory damages should be awarded in the instant case), report and

 recommendation adopted, 2020 WL 58237 (S.D.N.Y. Jan. 6, 2020).) Although the limited

 record makes it difficult for the Court to assess the circumstances of the violation, as discussed

 below, courts in this circuit have not generally required a plaintiff to specify a distinct harm

 suffered as a result of the defendant’s violation of the DMCA to recover statutory damages.




                                                   9
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 10 of 17 PageID #: 205




         Judge Orenstein recommended that the Court deny Plaintiff’s request for statutory

  damages or in the alternative grant $2,500 minimum statutory damages under the DMCA

  because Plaintiff “does not identify any harm to be compensated by an award of statutory

  damages under the DMCA that is not also the basis for an award of actual damages for copyright

  infringement harm.” (R&R 10 & n.4.) As Judge Orenstein notes, Plaintiff fails to specifically

  allege a harm distinct from the loss of licensing fee, which forms the basis of his recovery of

  actual damages under the Copyright Act. Therefore, Judge Orenstein recommended against

  “assum[ing] that such additional harms exist” in order to grant Plaintiff additional recovery

  under the DMCA. (Id. at 10.) However, courts in this circuit have not required a plaintiff to

  demonstrate a specific harm resulting from the defendant’s violation of the DMCA in order to

  recover under both the Copyright Act and the DMCA as the two statutes “protect different

  interests.” Agence France Presse, 2014 WL 3963124, at *10; see also Dermansky v. Tel. Media,

  LLC, No. 19-CV-1149, 2020 WL 1233943, at *6 n.6 (E.D.N.Y. Mar. 13, 2020) (“[B]ecause the

  DMCA and Copyright Act have different elements and are intended to deter somewhat different

  conduct, the [c]ourt should undertake a separate damages analysis for each claim.”).

         Plaintiff arguably suffered two distinct types of injury: (1) Defendant deprived Plaintiff

  of the ability to control the timing and nature of the Photograph’s publication and negotiate a

  licensing fee by using the Photograph without permission; and (2) Defendant deprived Plaintiff

  of his right to attribution and, arguably, made it easier for potential infringers to violate

  Plaintiff’s rights in the Photograph by removing Plaintiff’s CMI. See Reilly, 2016 WL 6837895,

  at *8 (“Defendant’s removal of [the plaintiff’s] copyright notice and other CMI deprived [the

  plaintiff] of professional recognition for the display on [the defendant’s website], and —

  arguably — made it easier for other potential infringers to compound that injury.” (citing Russell



                                                    10
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 11 of 17 PageID #: 206




  W. Jacobs, Copyright Fraud in the Internet Age, 13 Colum. Sci. & Tech. L. Rev. 97, 147 (Feb.

  15, 2012))).

         The Court finds that the evidence of Defendant’s willful removal of Plaintiff’s CMI

  warrants the award of statutory damages under the DMCA. See Mango, 356 F. Supp. 3d at 378

  (finding the defendant’s intentional alteration of the plaintiff’s “gutter credit” amounted to

  willful violation of the DMCA); see also Rovio Ent., Ltd. v. Allstar Vending, Inc., 97 F. Supp. 3d

  536, 546 (S.D.N.Y. 2015) (“Copyright infringement is deemed willful by virtue of a defendant’s

  default.” (first citing All-Star Mktg. Grp., LLC v. Media Brands Co., 775 F. Supp. 2d 613, 621–

  22 (S.D.N.Y. 2011); and then citing Fallaci v. New Gazette Literary Corp., 568 F. Supp. 1172,

  1173 (S.D.N.Y. 1983)). In similar circumstances where there is evidence of willfulness but a

  lack of evidence demonstrating the specific harm suffered as a result of a defendant’s removal of

  the CMI, courts have generally found an award of $5,000 per DMCA violation appropriate as it

  provides fair compensation to the copyright holder and effectively deters future infringement.

  See Bass v. Diversity Inc. Media, No. 19-CV-2261, 2020 WL 2765093, *4–5 (S.D.N.Y. May 28,

  2020) (finding that $5,000 in statutory damages under the DMCA “is likely ‘a substantial

  multiple of [the plaintiff’s] licensing fee,’ and thus will ‘satisfy the dual purposes of statutory

  damages — compensation and deterrence.’” (quoting Seelie v. Original Media Grp. LLC, No.

  19-CV-5643, 2020 WL 136659, at *5 (E.D.N.Y. Jan. 13, 2020)); Mantel v. SMASH.com Inc.,

  No. 19-CV-6113, 2019 WL 5257571, at *4 (W.D.N.Y. Oct. 17, 2019) (“Courts have found an

  award of $5,000 [for a DMCA violation] appropriate in circumstances like these, where there is

  evidence of willfulness but also a lack of evidence of direct injury.” (collecting cases)); Mango,

  356 F. Supp. 3d at 378 (finding the “modest amount [of $5,000] accounts for [the defendant’s]

  willful conduct . . . [and] avoids duplicating compensation for similar conduct as addressed



                                                    11
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 12 of 17 PageID #: 207




  [under the Copyright Act] and not[ing] that district courts in the Second Circuit award amounts

  consistent with or above this figure”); Wexler, 2021 WL 260635, at *4 (awarding $5000 in

  statutory damages under the DMCA since “[the] plaintiff has established that [the] defendant

  willfully removed copyright information from the [p]hotograph, . . . [but] has offered no

  evidence illustrating the extent of the harm [the] defendant’s infringement caused”); Myeress,

  2018 WL 5961424, at *4 (same); see also Dermansky, 2020 WL 1233943, at *6 (awarding

  $5,000 in statutory damages under the DMCA on the grounds that “there was only one act of

  infringement, [the p]laintiff took no action to cure the violation, such as by sending a cease-and-

  desist letter or application for injunctive relief, and [the p]laintiff has submitted no evidence of

  actual harm in support of her application”). But see Seelie, 2020 WL 136659, at *3 (declining to

  grant “separate damages under the Copyright Act and the DMCA,” on the grounds that the court

  may “adequately address” “defendant’s removal of the accreditation notation . . . by including it

  in the mix of factors in determining the statutory award under the Copyright Act”).

         Accordingly, the Court declines to adopt Judge Orenstein’s recommendation against

  granting statutory damages under the DCMA. The Court finds that statutory damages in the

  amount of $5,000 are appropriate for Defendant’s DMCA violation as Plaintiff established that

  Defendant willfully removed CMI, but provided no evidence of direct harm suffered as a result.

            d.   Attorneys’ fees

         Plaintiff seeks attorneys’ fees at the rate of $450 per hour. (Liebowitz Decl. ¶ 25.) For

  the reasons explained below, the Court finds this rate unreasonable in light of Plaintiff’s

  counsel’s level of experience and the circumstances of this case and adopts Judge Orenstein’s

  recommendation that the Court apply a reduced rate, but declines to adopt Judge Orenstein’s

  specific recommendation regarding what amount constitutes a reasonable hourly rate.



                                                    12
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 13 of 17 PageID #: 208




         Both the Second Circuit and the Supreme Court have held that “the lodestar [method] —

  the product of a reasonable hourly rate and the reasonable number of hours required by the case

  — creates a ‘presumptively reasonable fee.’” Millea v. Metro-North R.R. Co., 658 F.3d 154, 166

  (2d Cir. 2011) (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany,

  522 F.3d 182, 183 (2d Cir. 2007)) (citing Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551–53

  (2010)); see also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Chambless v. Masters, Mates

  & Pilots Pension Plan, 885 F.2d 1053, 1058–59 (2d Cir. 1989).

         Trial courts are afforded “considerable discretion in determining what constitutes

  reasonable attorney’s fees in a given case.” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d

  132, 151 (2d Cir. 2008). In exercising this discretion, trial courts must “bear in mind all of the

  case-specific variables that . . . courts have identified as relevant to the reasonableness of

  attorney’s fees in setting a reasonable hourly rate.” Id. (quoting Arbor Hill, 522 F.3d at 190).

  “‘The most critical factor’ in a district court’s determination of what constitutes reasonable

  attorney’s fees in a given case ‘is the degree of success obtained’ by the plaintiff.” Id. at 152

  (quoting Farrar v. Hobby, 506 U.S. 103, 114 (1992)). Additional factors a court should consider

  include but are not limited to:

                 the complexity and difficulty of the case, the available expertise and
                 capacity of the client’s other counsel (if any), the resources required
                 to prosecute the case effectively (taking account of the resources
                 being marshaled on the other side but not endorsing scorched earth
                 tactics), the timing demands of the case, whether an attorney might
                 have an interest (independent of that of his client) in achieving the
                 ends of the litigation or might initiate the representation himself,
                 whether an attorney might have initially acted pro bono (such that a
                 client might be aware that the attorney expected low or non-existent
                 remuneration), and other returns (such as reputation, etc.) that an
                 attorney might expect from the representation.

  Arbor Hill, 522 F.3d at 184, 190 (clarifying that district courts should consider, among others,

  the factors laid out in Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.
                                                    13
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 14 of 17 PageID #: 209




  1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)); see also,

  e.g., Harris v. Best Companion Homecare Servs., Inc., No. 18-CV-5328, 2019 WL 4738821, at

  *7 (E.D.N.Y. Aug, 26, 2019), report and recommendation adopted, 2019 WL 4737056

  (E.D.N.Y. Sept. 27, 2019). The fee applicant bears the burden of “submit[ting] adequate

  documentation supporting the requested attorneys’ fees and costs.” Fisher v. SD Protection Inc.,

  948 F.3d 593, 600 (2d Cir. 2020) (first citing N.Y. State Ass’n for Retarded Children, Inc. v.

  Carey, 711 F.2d 1136, 1154 (2d Cir. 1983) (“All applications for attorney’s fees . . . should

  normally be disallowed unless accompanied by contemporaneous time records indicating, for

  each attorney, the date, the hours expended, and the nature of the work done.” (alteration in

  original)); and then citing McCann v. Coughlin, 698 F.2d 112, 131 (2d Cir. 1983) (“Fee

  awards . . . must be made on the basis of adequate documentation.” (alteration in original))).

         “A reasonable hourly rate is ‘the rate a paying client would be willing to pay,’ ‘bear[ing]

  in mind that a reasonable paying client wishes to spend the minimum necessary to litigate the

  case effectively.’” Spain v. Kinder Stuff 2010 LLC, No. 14-CV-2058, 2015 WL 5772190, at *8

  (E.D.N.Y. Sept. 29, 2015) (alteration in original) (quoting Arbor Hill, 522 F.3d at 190). Such

  rates should be based on rates “prevailing in the community for similar services of lawyers of

  reasonably comparable skill, experience, and reputation.” Cruz v. Local Union No. 3 of Int’l

  Brotherhood of Elec. Workers, 34 F.3d 1148, 1159 (2d Cir. 1994) (quoting Blum v. Stenson, 465

  U.S. 886, 895 n.11 (1984)) (citing Hensley, 461 U.S. at 433). “Determination of the prevailing

  market rates may be based on evidence presented or a judge’s own knowledge of hourly rates

  charged in the community.” Spain, 2015 WL 5772190, at *8 (first citing Farbotko v. Clinton

  County, 433 F.3d 204, 209 (2d Cir. 2005); and then citing Chambless, 885 F.2d at 1059). “The

  ‘community’ . . . is the district where the district court sits.” Arbor Hill, 522 F.3d at 190 (citing



                                                    14
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 15 of 17 PageID #: 210




  Polk v. N.Y. State Dep’t of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983)) (clarifying “forum

  rule”).

            In what has become known as the “forum rule,” courts assess the reasonableness of

  hourly rates by comparing the rates requested with the prevailing rates charged by attorneys

  practicing in the district where the court sits. See id. at 174–76 (discussing forum rule); see also

  Bergerson v. N.Y. State Off. of Mental Health, Cent. N.Y. Psychiatric Ctr., 652 F.3d 277, 290 (2d

  Cir. 2011); Ret. Fund of Loc. 1482 Paint & Allied Prod. Mfrs. v. N. Adhesives, Inc., No. 19-CV-

  5609, 2020 WL 6370060, at *4 (E.D.N.Y. May 27, 2020) (“[R]easonable rates for the Eastern

  District rang[e] from $300 to $450 per hour for partners, $200 to $300 per hour for senior

  associates, $100 to $200 per hour for junior associates, and $70 to $100 per hour for

  paralegals.”) (citing Division 1181 Amalgamated Transit Union–N.Y. Employees’ Pension Fund

  v. D & A Bus Co., Inc., 270 F. Supp. 3d 593, 618–19 (E.D.N.Y. 2017) (collecting cases)), report

  and recommendation adopted, No. 19-CV-5609, 2020 WL 5587271 (E.D.N.Y. Sept. 17, 2020).

            In reviewing a fee application, courts may review the expenditure of hours submitted by

  counsel, and adjust to a reasonable amount, as determined in light of the particulars of the case.

  See Gayle v. Harry’s Nurses Registry, Inc., No. 07-CV-4672, 2013 WL 5502951, at *7

  (E.D.N.Y. Aug. 26, 2013), report and recommendation adopted, 2013 WL 5502950 (E.D.N.Y.

  Sept. 30, 2013) (affirming reduced award of attorneys’ fees where the petitioner submitted a

  sworn declaration from counsel in support). To obtain an award of attorneys’ fees, a petitioner

  must provide contemporaneous time records that support the date work was performed, the

  nature of the hours expended, and the work done. See Scott v. City of New York, 643 F.3d 56,

  58–59 (2d. Cir. 2011) (“[A] district court’s ‘personal observation’ of an attorney’s work is not by

  itself a sufficient basis for permitting a deviation and awarding fees in the absence of



                                                   15
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 16 of 17 PageID #: 211




  contemporaneous records.”); Pilitz v. Inc. Village of Freeport, No. 07-CV-4078, 2011 WL

  5825138, at *4 (E.D.N.Y. Nov. 17, 2011) (noting that “the party seeking [attorneys’] fees [must]

  submit sufficient evidence to support the hours worked and the rates claimed” and “must support

  its application by providing contemporaneous time records that detail ‘for each attorney, the

  date, the hours expended, and the nature of the work done’” (quoting N.Y. State Ass’n for

  Retarded Children, Inc., 711 F.2d at 1148).

         Plaintiff’s counsel’s requested hourly rate falls at the highest end of the forum scale and

  for this reason, has been broadly rejected in this circuit as exorbitant. See, e.g., Verch v.

  Nocturnal Times, LLC, No. 19-CV-5912, 2020 WL 7632089, at *4 (E.D.N.Y. Oct. 12, 2020)

  (stating that “although $425 is within the range awarded to partners in this District, courts in this

  District have repeatedly found that $425 is an unreasonable rate for . . . Liebowitz” and

  collecting cases), report and recommendation adopted, 2020 WL 7625415 (E.D.N.Y. Dec. 22,

  2020); Lowery v. Fire Talk L.L.C., No. 19-CV-3737, 2020 WL 5441785, at *6–7 (E.D.N.Y. June

  29, 2020) (recommending an award of three hours of fees at a rate of $200 per hour), report and

  recommendation adopted, 2020 WL 5425768 (E.D.N.Y. Sept. 10, 2020); Mantel, 2019 WL

  5257571, at *4 (finding Liebowitz’s “experience is more consistent with that of an associate than

  a partner,” and therefore determining “a more reasonable rate to be $180 per hour for similar

  types of cases in this district” (citing Stridiron v. Cmty. Broads., LLC, No. 19-CV-108, 2019 WL

  2569863, at *4 (N.D.N.Y. June 21, 2019))); Stridiron, 2019 WL 2569863, at *6 (finding

  “[Liebowitz’s] experience and years of practice would seem to dictate that a reasonable hourly

  rate should be more in line with that of a fourth-year associate”).




                                                    16
Case 1:19-cv-06909-MKB-RER Document 27 Filed 02/18/21 Page 17 of 17 PageID #: 212




         The Court, therefore, finds that that $200 per hour for three hours of Liebowitz’s work

  yields a “presumptively reasonable fee” in this case of $600. Millea, 658 F.3d at 166; Arbor

  Hill, 522 F.3d at 183.

    III. Conclusion

         For the foregoing reasons, the Court adopts the R&R in part. The Court grants a default

  judgment to Plaintiff on claims under the Copyright Act and the DMCA and awards $175 in

  actual damages pursuant to the Copyright Act and $400 in costs. The Court increases to $5,000

  the statutory damages under the DMCA and determines Liebowitz’s hourly rate to be $200 an

  hour, for a total of $600 in attorneys’ fees based on three hours of compensable time. The Clerk

  of the Court is directed to enter Judgment and close the case.

  Dated: February 18, 2021
         Brooklyn, New York

                                                       SO ORDERED:


                                                           s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                  17
